Citation Nr: 0433007	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in 1975, 
served on active duty for training from May 1975 to August 
1975, and thereafter continued to be a member of the Army 
National Guard.  She also served on active duty from November 
1992 and April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran's total abdominal hysterectomy is causally 
related to military service. 


CONCLUSION OF LAW

The veteran's total abdominal hysterectomy is service-
connected.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative contend that service 
connection is warranted for total abdominal hysterectomy.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

Factual Background

The appellant's January 1975 National Guard enlistment 
examination was, for the most part, unremarkable.  There were 
no gynecological problems noted.

On May 23, 1975, the veteran complained of abdominal pain.  
Later that month, she returned with slightly different 
symptoms.  She was discharged with a program for abdominal 
strengthening exercises.  

A REFRAD examination was conducted in July 1975.  There were 
no gynecological problems noted.

In February 1976, the veteran was admitted to the University 
of Nebraska Medical Center.  In reporting her history, she 
noted that her abdominal pain began in March 1975, and she 
received treatment in May 1975.  She stated that she had no 
pain from July to October, however, the pain returned in 
November.  Ultrasound revealed a mass located left and 
anterior to the aorta.  Another mass was located anterior to 
the right kidney and lateral to the vena cava.  Pelvic 
ultrasound performed contemporaneously showed a mass 
posteriorly and right of the uterus.  Consultation with her 
private physician indicated a possible ovarian cyst.  On 
March 2, 1976, a celiotomy was performed which revealed an 
infected ovary.  Following surgery, she was discharged on 
antibiotics and told to follow up in 3 months.  

The record contains a June 1976 letter from the veteran's 
private physician to the National Guard.  He reported the 
veteran's history.  He noted that the veteran's abdominal 
pain began in March 1975 and continued thereafter 
intermittently but at shortening time intervals.  This 
eventually led to hospitalization in February 1976, which 
found chronic pelvic inflammation .  The physician concluded 
that the primary infection developed prior to or at the time 
of her basic training.  He added that the chronic 
inflammatory disease had undergone remissions and 
exacerbations for a period of time.  

A June 1976 Statement of Medical Examination and Duty Status 
noted that the veteran reported for initial active duty 
(May1, 1975-August 15, 1975).  She reported lower abdominal 
pain but nothing was found on sick call.  Following her 
release from LADT, she again reported lower abdominal pain 
and requested medical treatment.  But she was advised that 
her abdominal pain did not begin during LADT.  She was 
advised to seek medical treatment elsewhere.  Through her 
private physician she received medical care at the University 
of Nebraska Medical Center where the celiotomy was performed.  
It was noted that the veteran's private physician reported 
that the primary infection began either before or at the time 
of LADT.  It was determined that chronic pelvic inflammation 
was incurred in the line of duty.  

Private medical records dated in November 1981 relate that 
the veteran underwent lysis of adhesions, removal of 
adhesions, right salpingectomy, drainage of right ovarian 
cyst, left fimbrioplasty, and shortening of the fimbria 
ovarica.

Private records dated between 1988 and 2000, show that the 
veteran was treated for different disabilities.  On several 
occasions she was treated for abdominal pain.  She complained 
of right quadrant pain in September 1998.  In October 1998, 
pelvic and abdominal sonograms were performed which showed 
left ovary cyst and a possible kidney stone.  She was treated 
occasionally for abdominal pain between January 1999 and 
February 2000.  The diagnoses were irritable bowel syndrome.   

In October 2000, bilateral salpingo-oophorectomy with total 
abdominal hysterectomy was performed.  

In a statement received in October 2001, the veteran outlined 
her gynecological problems in chronological order since 1975.   

A VA examination was conducted in July 2003.  The examiner 
reviewed the veteran's history.  The physician noted that the 
veteran was seen in May 2000 with right side pain, 
retroverted uterus, and palpable fibroids.  She was seen in 
July 2000 for pain and palpable fibroids.  Eventually she 
underwent the total hysterectomy.  In reporting the 
diagnostic assessment, the examiner noted the veteran had a 
long history of pelvic complaints with various surgeries.  He 
noted that the veteran entered the military with no 
complaints and developed chronic pelvic inflammatory disease, 
which was not relieved until the total abdominal 
hysterectomy.  The physician noted the conclusion of the 
veteran's then-private physician and stated that he was in a 
better position to state that her symptoms resulted from 
military service.  The VA physician concurred with this 
conclusion.  

However, in an August 2003 addendum, this physician changed 
his position.  He indicated that he confused the dates.  He 
originally thought that the veteran entered into service in 
January 1975 instead of May 1975.  He concluded that it was 
"likely as not that [the veteran's long-term chronic pelvic 
inflammatory disease] did exist prior to service."  

Criteria and analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Active duty for training includes full-
time duty performed by members of the Reserves.  38 C.F.R. § 
3.6(c).  Inactive duty for training includes duty (other than 
full-time duty) performed by a member of the Reserves.  38 
C.F.R. § 3.6(d).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

"Temporary or intermittent flare-ups of a pre- existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The increase need not be so 
severe as to warrant compensation. Browder v. Derwinski, 1 
Vet. App. 204, 207 (1991).  Nonetheless, silence of the 
record on this point may not be taken as indication of no 
aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

For the period from May 1, 1975, to August 15, 1975, the 
appellant is not considered a "veteran" because she served 
on active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6, 
and is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137, the presumption 
of service incurrence of certain chronic diseases, 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, or the presumption of 
aggravation, 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).  (The Board notes 
that she is a "veteran" based on later service during the 
Persian Gulf War.)

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran has had abdominal problems 
since 1975 including her period of active duty for training.  
These symptoms were eventually associated with chronic pelvic 
inflammation.  In this regard, the veteran's private 
physician concluded contemporaneously that her chronic pelvic 
inflammation began either before military service or at the 
time of military service.  The VA examiner who conducted the 
July 2003 examination eventually concluded that the veteran's 
problems "likely as not" began before service, and it is 
significant to note that he originally concurred with the 
veteran's private physician's conclusion.  Further, the VA 
examiner pointed out that the veteran's private physician was 
in a better position to determine the etiology of the 
veteran's disorder.  Additionally, the Statement of Medical 
Examination and Duty Status indicated that her disability was 
incurred in the line of duty.  Thus, the Board finds that the 
evidence is equipoise and as such, the benefit of the doubt 
is given to the appellant.  38 U.S.C.A. § 5107(b) (West 
2002).  Accordingly, the Board finds that the total abdominal 
hysterectomy is causally related to military service.  


ORDER

Service connection for total abdominal hysterectomy is 
granted.  




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



